DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                                                        
Claim Status
Claims 1-20 are pending. 
Claims 1-20 are under examination.

Examiner’s Note
Due to the similarity in claim language between instant claims 1-7, 8-14, and 15-20, line citations have been provided with respect to the first member in each group of instant claims under consideration within the ‘Claim Rejections – 35 USC  112’ section of this action. Examiner comments apply to all members of each given group of instant claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: Yes) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more abstract ideas: 
Claims 1, 8 and 15 recite a method of selecting a combination of drug treatments for a given patient comprising: analyzing information pertaining to individual drug treatments from structurally or functionally defined drugs, drugs with unknown functions, and corresponding effects, wherein the information includes genes, transcripts, and published documents; identifying one or more combinations of drug treatments with combined effects producing a positive result, wherein the positive result is directed to a specific aspect of patient health; scoring the identified combinations of drug treatments based on priority and drug characteristics; and selecting the one or more scored combinations of drug treatments for administration to a patient based on biological pathways.
Claims 2-7, 9-14 and 16-20 further limit selection of the drug combination.
These limitations equate to mental evaluations and judgements that can be practically performed in the human mind. Specifically, analysis of drug treatment information, identification of drug treatment combinations, scoring drug treatment combinations and selecting drug treatment combinations are simple comparisons or decisions that can easily be performed in the human mind or with pen and paper, which falls under the “mental processes” grouping of abstract ideas. Therefore, these limitations fall under the “mental processes” grouping of abstract ideas. While claims 1-20 recite performing some aspects of the method with a “drug combination analyzer system”, said system is defined in the claims as comprising “at least one processor and at least one memory” (claim 1) – in other words, generic computer components. Merely reciting that a mental process is being performed using generic computer components does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “mental processes” grouping of abstract ideas. As such, claims 1-20 recite abstract ideas (Step 2A, Prong 1: Yes). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea with generic computer components. Specifically, the claims recite the following additional elements:
Claims 1, 8 and 15 recite performance of several aspects of the method using a drug combination analyzer system comprising at least one processor and at least one memory.
There are no limitations that indicate that the claimed drug combination analyzer system requires anything other than generic computer components (or, in other words, is in fact a generic computer). As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223, 110 USPQ2d at 1983 (2014). See also 573 U.S. at 224, 110 USPQ2d at 1984. Likewise, the further limitations of claims 2-7, 9-14 and 16-20 do not require any additional elements. As such, claims 1-20 are directed to an abstract idea (Step 2A, Prong 2: No).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that are comprised of generic computer components. The instant claims recite the following additional elements:
Claims 1, 8 and 15 recite performance of several aspects of the method using a drug combination analyzer system comprising at least one processor and at least one memory.
As discussed above, there are no additional limitations to indicate that the claimed drug combination analyzer system requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using generic computer components do not render an abstract idea eligible (Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983, see also 573 U.S. at 224, 110 USPQ2d at 1984). Mere instructions to apply the judicial exception cannot provide an inventive concept to the claims. The additional elements do not comprise an inventive concept that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). 
As such, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1, 8 and 15: there is a lack of clarity with respect to “structurally or functionally defined drugs, drugs with unknown functions, and corresponding effects” (lines 5-6). The metes and bounds of the claim are rendered indefinite by this lack of clarity, which partially hinges on whether or not this segment is interpreted as a list, and partially on specific, indefinite elements. Each of three issues is detailed in (a)-(c) below:
(a) Interpretation of the segment as a compound sentence (i.e. not as a list) renders “with unknown functions” as a further limitation of the subject “structurally or functionally defined drugs.” This is illogical, as the elements “functionally defined” and “with unknown functions” comprise mutually exclusive modifiers of their shared subject (“drugs”). Interpretation of the segment as a list renders “structurally or functionally defined drugs” and “drugs of unknown function” as two separate list elements, and therefore not in linguistic conflict. The examiner suggests clarifying language below, in light of the probable intention of applicants.
(b) “Drugs with unknown functions” is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art. Miriam-Webster Dictionary defines a “drug” as a “a substance intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease” (i.e. having medical function). Therefore, this phrase is indefinite. This renders the subject of the claim limitations uncertain, thereby rendering the claims indefinite. The examiner suggests clarifying language below, in light of the probable intention of applicants.
(c) “Corresponding effects” is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art, and therefore indefinite. This renders the subject of the claim limitations uncertain, thereby rendering the claims indefinite. The examiner suggests a clarifying step below.
Additionally, the recited “a patient” (line 13) is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art, and therefore indefinite. While “a given patient” (line 1) referenced earlier in the claims could provide antecedent basis with clarification, currently the relationship between “a patient” (line 13) and “a given patient” (line 1) is unspecified. Therefore, the element “a patient” (line 3) stands on its own. As such, “a patient” is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art, and therefore indefinite. This renders the subject of the claim limitations uncertain, thereby rendering the claims indefinite. The examiner suggests clarifying language below, in light of the probable intention of applicants.
Regarding claims 2-7, 9-14 and 16-20: the above issues likewise render them indefinite inasmuch as these claims depend on claims 1, 8 and 15. Rectification of these issues as they pertain to claims 1, 8 and 15 will also render them rectified for the dependent purposes of claims 2-7, 9-14 and 16-20. 
In the absence of specific definitions for the recited indefinite elements and appropriate clarifying language, these claims have been given the broadest reasonable interpretation and applied as such below. Specifically, for the purpose of applying the prior art, claims 1, 8 and 15 are interpreted to be directed to analyzing information pertaining to individual drug treatments selected from: structurally or functionally defined drugs, and/or drugs whose mechanism of action is not characterized. To rectify the above issues, the examiner suggests the following steps (a)-(d):
(a) clarification of the list nature of this segment, perhaps by amending the claims to include the phrase “selected from:” in precedent.
(b) clarification of “drugs of unknown function,” perhaps by amending the claims to read “drugs whose mechanisms of action are not characterized.”
(c) amending the claims to remove the indefinite element “corresponding elements.”
(d) clarification of “a patient,” perhaps by amending the claims to read “the given patient.”
The examiner additionally suggests any necessary minor amendments to render the claim language grammatically acceptable, given the above changes.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 10 and 17: The recited "different biological category" (lines 16-17) is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art. This renders the subject of the claim limitations uncertain, thereby rendering the claims indefinite. 
In the absence of a specific definition for the recited indefinite elements, these claims have been given the broadest reasonable interpretation and applied as such below. Specifically, for the purpose of applying the prior art, claims 3, 10 and 17 are interpreted to be directed to the method of claim 2, wherein the first biological pathway is different than the second biological pathway.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 12 and 19: the recited “wherein a patient’s cancer” (line 3) lacks antecedent basis in the independent claims on which they depend. While “a given patient” (line 1) referenced in the independent claims could provide antecedent basis with clarification, currently the relationship between the referenced patient and the previously-mentioned “a given patient” (line 1) is unspecified. Additionally, the independent claims never established that any given patient has cancer. This lack of prior limitation fails to link the element “a patient” (line 3) referenced in the dependent claims with the element “a given patient” (line 1) referenced in the independent claims. Therefore, the element “a patient” (line 3) referenced in the independent claims stands on its own. As such, “a patient” is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art, and therefore indefinite. This renders the subject of the claim limitations uncertain, thereby rendering the claims indefinite. 
In the absence of specific definitions for the recited indefinite elements and appropriate clarifying language, these claims have been given the broadest reasonable interpretation and applied as such below. Specifically, for the purpose of applying the prior art, claims 5, 12 and 19 are interpreted to be directed to the method of claim 4, wherein the patient has cancer and the cancer is determined to be resistant to the first drug. To rectify these issues, the examiner suggests amending the claims to read “wherein the given patient has cancer, and the cancer is determined to be resistant to the first drug.”

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 14: the recited "similar” (line 8) is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art. 
In the absence of a specific definition for the recited indefinite elements, these claims have been given the broadest reasonable interpretation and applied as such below. Specifically, for the purpose of applying the prior art, claims 7 and 14 are interpreted to be directed to the method of claim 1, further comprising selecting the combinations based upon corresponding cohort data, wherein the disease state of the members of the cohort corresponds to the disease state of the patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (U.S. patent publication 2011/119259, published 5/19/2011) in view of Xu et al. (Cn. Patent No. 107, 945, 847, published 4/20/2018). The independent claims are directed to methods, systems, and computer products that analyzes genes, transcripts or published literature for drugs used in treatment of diseases; identifies drug combinations that produce combined positive treatment effects; scores the identified drug combinations and selects a scored combination.
Regarding Claims 1, 8 and 15, Collins discloses a computer system for predicting synergistic drug combinations for treating a given disease (claim 87, page 31; i.e. “a drug combination analyzer system”), the system comprising: 
(a) a user interface; 
(b) a computer processor capable of executing computer-executable instructions encoded on a computer-readable medium (claim 87(b), page 31; i.e. “at least one processor and one memory”);
(c) a computer-readable medium comprising:
(i) instructions for receiving a test gene expression data set from a sample derived from an individual or set of individuals treated with a first drug;
(ii) instructions for filtering said gene expression data set through a reverse-engineered gene regulatory network derived for an organism to identify a set of candidate genes influenced by said first drug (claim 87(c)(ii), page 31; i.e. “analyzing information pertaining to individual drug treatments from structurally or functionally-defined drugs”), said filtration involving measurement of transcripts (pages 11-12, section 0119) and said gene regulatory network being derived from a compendium of gene expression data sets harvested from existing databases (claim 2, page 9 and page 4, section 0051; i.e. published documents) in certain embodiments;
(iii) instructions for assigning a z-score to each candidate gene in said set of candidate genes, and for ranking said set according to effect of treatment with said first drug on each gene (claim 87(c)(iii), page 31; i.e. “wherein the information includes genes, transcripts and published documents”);
(iv) instructions for enriching those candidate genes with the highest z-scores using gene ontology enrichment analysis or pathway database search, wherein said enriching provides an enriched set of candidate drug-influenced genes, and wherein said enriched set represents potential therapy targets that are predicted to have a combined efficacy for treating a given disease that is greater than the added efficacy of each agent alone (claim 87(c)(iv), page 31; implicitly disclosing “identifying one or more combinations of drug treatments with combined effects producing a positive result, wherein the positive result is directed to a specific aspect of patient health” with embodiment wherein this identification is “based on biological pathways”);
(v) instructions for outputting the identities of said set of candidate drug-influenced genes to a computer-readable memory or to an output device.
In this way, Collins teaches a method of selecting a combination of drug treatments for a given patient comprising: analyzing, using a drug combination analyzer system comprising at least one processor and at least one memory, information pertaining to individual drug treatments selected from: structurally or functionally defined drugs, and/or drugs whose mechanisms of action are not characterized, wherein the information includes genes, transcripts, and published documents; identifying, using the drug combination analyzer system, one or more combinations of drug treatments with combined effects producing a positive result, wherein the positive result is directed to a specific aspect of patient health. It also teaches selecting one or more combinations of drug treatments for administration to the patient based on biological pathways.
Collins does not teach scoring the identified combinations of drug treatments based on priority and drug characteristics; and selecting one or more scored combinations of drug treatments for administration to a patient based on biological pathways.
However, Xu teaches an over-the-counter medication recommendation method based on a Bayesian probability model. The method includes the following steps: obtaining a plurality of medical data; according to the medical data, processing and obtaining the proportion of a) each of the drug combinations corresponding to the symptom combination of the patient to b) the total drug combination corresponding to said symptom combination; and using the processing result as drug recommendation information (claim 1, page 2).
In other words, Xu teaches scoring the identified combinations of drug treatments based on priority and drug characteristics; and selecting one or more scored combinations of drug treatments for administration to a patient.
The advantage of modifying the teachings of Collins with the teachings of Xu is thereby evident: namely, the creation of a more robust drug combination analyzer system and accompanying method. Therefore this modification, integrating the scoring method of the drug combination analyzer system disclosed in Xu with the embodied pathway-based drug combination analyzer system disclosed in Collins, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Given the parallel nature of the inventions (i.e. both computer-based drug combination analyzer systems), one of ordinary skill in the art would have had a reasonable expectation of success in combining their teachings to produce a superior invention. In this way the disclosure of Collins, in view of Xu, makes obvious the limitations of instant claims 1, 8 and 15.
Regarding claims 2, 9 and 16, Collins teaches selecting gene combinations that are in competing and/or parallel biological pathways as therapy targets (page 1, section 0009), thereby teaching embodiments wherein drugs in a given combination target multiple biological pathways (i.e. “The method/system/computer program product of claim 1, wherein a first drug of a combination targets a first biological pathway, and a second drug of the combination targets a second biological pathway”). In this way the disclosure of Collins, in view of Xu, reads on the further limitations of instant claims 2, 9 and 16.
Regarding claims 3, 10 and 17, Collins teaches selecting gene combinations that are in competing and/or parallel biological pathways as therapy targets (page 1, section 0009), thereby teaching embodiments wherein drugs in a given combination target different biological pathways (i.e. the method/system/computer program product of claim 2, wherein the first biological pathway is different than the second biological pathway). In this way the disclosure of Collins, in view of Xu, reads on the further limitations of instant claims 3, 10 and 17.
Regarding claims 4, 11 and 18, Collins teaches situation-specific advantage to selecting a combination of drugs in the same biological pathway (page 8, section 0079). If two different drugs belong to the same biological pathway, one drug is necessarily upstream of the other. Therefore, Collins teaches the method of instant claim 1, wherein the first drug and the second drug target a same biological pathway, and wherein the first drug is upstream of the second drug. In this way the disclosure of Collins, in view of Xu, reads on the further limitations of instant claims 4, 11 and 18.
Regarding claims 5, 12 and 19, Collins exemplifies drug-resistant cancer as a patient condition that stands to benefit from drug combination therapy (page 1, section 0005). Therefore including a limitation wherein the system is applied to a patient with cancer determined to be resistant to a given drug would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. In this way the disclosure of Collins, in view of Xu, reads on the further limitations of instant claims 5, 12 and 19.
Regarding claims 6, 13 and 20, Collins teaches selection of drug combinations based upon analysis of a reverse-engineered gene regulatory network derived from a compendium of gene expression data sets derived from a patient (claims 1(a) and 2, page 29; i.e. selecting drug combinations “to target specific biological molecules determined from patient-specific data”). In this way the disclosure of Collins, in view of Xu, reads on the further limitations of instant claims 6, 13 and 20.
Regarding claims 7 and 14, Collins teaches selection of drug combinations based upon analysis of gene expression data from a sample representing a disease population pertinent to the target organism (claim 1(a), page 29; i.e. selecting the combinations based upon corresponding cohort data, wherein the disease state of the members of the cohort corresponds to the disease state of the patient). In this way the disclosure of Collins, in view of Xu, reads on the further limitations of instant claims 7 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Theodore C. Striegel whose telephone number is (571)272-1860. The examiner can normally be reached Mondays and Wednesdays 7:30am-5:30pm ET, Tuesdays, Thursdays and every other Friday 8:00am-4:30pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571)270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.C.S./Examiner, Art Unit 4162                                                                                                                                                                                                        
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631